DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, & 11-17 are rejected under 35 U.S.C. 102(a1)&(a2) as being anticipated by Turnis et al (US 8899031 B2).
	Turnis discloses:
A power machine comprising: an engine (160); a hydrostatic drive system including a hydraulic charge pump circuit (100) that includes a hydraulic load (131) and a tank (150); a hydraulic charge pump (110) in fluid communication with the hydraulic charge pump circuit; a bypass line (e.g. Fig. 3) extending to the tank from a junction between the hydraulic charge pump and the hydraulic load; a charge bypass valve (120) arranged to control flow through the bypass line; and a control system comprising a control device (140) configured to: determine an engine speed (140b) for the engine; and control the charge bypass valve to allow flow through the bypass line, from the hydraulic charge pump to the tank, based on the engine speed being below a speed threshold (e.g. 

A control system for a hydrostatic drive system, for use in a power machine with an engine (160), the hydrostatic drive system including a hydrostatic drive pump (~125) and a hydraulic charge pump circuit (100) that includes a hydraulic load (131), a hydraulic charge pump (110) in fluid communication with the hydraulic charge pump circuit and a tank (150), a bypass line extending to the tank from a junction between the hydraulic charge pump and the hydraulic load, and a charge bypass valve (120) arranged to control flow through the bypass line, the control system comprising: a control device (140) configured to: determine one or more operational parameters (e.g. 140a, 140b) for the power machine; and during a startup of the engine, control the charge bypass valve to allow flow through the bypass line, to bypass the hydraulic load and the hydrostatic drive pump, for a flow from the hydraulic charge pump to the tank, based on the determined one or more operational parameters.  Wherein the one or more operational parameters include an engine speed (140b) of the engine; and wherein the control device is configured to control the charge bypass valve to allow flow through the bypass line based on the engine speed being below a speed threshold (e.g. Fig. 4, 220, 250); the one or more operational parameters further include a temperature (140a) of a component of the power machine; and wherein the control device is configured to control the charge bypass valve to allow flow through the bypass line further based on the temperature being below a temperature threshold (e.g. Fig. 4, 230); the one or more operational parameters further include a fluid temperature (140a) of hydraulic fluid of the power 

A method for controlling a bypass flow (e.g. Fig. 4) for a hydraulic charge pump circuit of a power machine, the method comprising: determining, using a control device (140), one or more operational parameters (140a, 140b) for the power machine; and during a startup of the power machine, controlling a charge bypass valve (120), based on the one or more operational parameters, to temporarily route a hydraulic flow from a hydraulic charge pump through a bypass line to a tank (150), to temporarily reduce hydraulic flow from the hydraulic charge pump to a hydrostatic drive system of the power machine.  Wherein the operational parameters include one or more of: an engine speed (140b) of an engine of the power machine; a fluid temperature of hydraulic fluid within the power machine (140a); an ambient temperature (140a); a temperature profile associated with the power machine between a current run cycle and a previous run cycle; a temperature of a component of the power machine; a duration of a current cranking operation for the engine; an elapsed time between the current run cycle and the previous run cycle; or a duration of the previous run cycle; and the method includes controlling the charge bypass valve to temporarily route the hydraulic flow through the bypass line based on the engine speed being below a speed threshold (e.g. Fig. 4, 220, 250).  


Allowable Subject Matter
Claims 2, 4-5, 7-10, & 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
October 22, 2021